DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3-6 and 15 recite the broad recitation of operational limitations, and the claim also recites operational limitations which are a narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al. in view of Kitano.
	There is disclosed in Kwok a gear pump configured for a beverage dispensing machine, comprising: a pump chamber 20 for holding a liquid; an inlet 58 in the pump chamber for providing the liquid to the pump; an outlet 60 in the pump chamber for dispensing the liquid; and a driving gear wheel 38 meshing with a driven gear wheel 40 inside the pump chamber.
	Kitano discloses the use of profile shifted (col. 5, lines 49-68) gear wheels 3, 3’ usable in a fluid pump or flow meter, wherein such arrangement improves the meshing conditions of the wheels.
	It would have been obvious to one skilled in the art to modify the gear wheels of Kwok with the teachings of Kitano, in order to increase the longevity of the gears and reduce operational noise.

	In regards to claim 3, Kitano discloses that the gear wheel module can be varied based upon the varying widths and radius of the gear wheel teeth (col. 9, lines 6-26; claim #11). Thus it would have been obvious to one skilled in the art use a gear wheel module within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	In regards to claim 5, Kitano discloses that the pitch (circle) diameter of gear wheels can be optionally selected based upon several factors, including the module and tooth radius (col. 9, lines 1-26). Thus it would have been obvious to one skilled in the art use a gear wheel pitch within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al. in view of Kitano as applied to claims above, and further in view of Huang et al.
Huang discloses that it is known in the art to construct gear wheels within the recited diameter range (see Tables 1-3).
It would have been obvious to one skilled in the art to modify the gear wheel of Kwok, as modified by Kitano, with the teachings of Huang, in order to adjust the overall performance of the pump.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al. in view of Kitano as applied to claims above, and further in view of Zepp.
Zepp discloses that it is known in the art to provide bearings 74, 76 on each side of an axle 66 of a gear wheel.
It would have been obvious to one skilled in the art to provide the gear wheel axle of Kwok, as modified by Kitano, with the bearings disclosed in Zepp, in order to improve the rotation of the gear wheels.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Pippes et al. and Maruno are cited for their disclosure of a profile shifted gear wheel.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761